There were two issues in this case, one addressed to the plaintiff's demand and the other to the defendant's counterclaim. The judge below charged the jury that if they believed the evidence, to answer the issue on the defendant's counterclaim "Nothing."
As we have said in the plaintiff's appeal, there is no evidence which sustains or tends to sustain the counterclaim of the defendant against W. S. Shields as an individual, and as the question of the (189) defendant's rights against M. L. Shields' interest in the stock is not presented in this case, the verdict and judgment below on the counterclaim are
Affirmed. *Page 137